Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-18-00253-CV

                 JC FODALE ENERGY SERVICES, LLC, and Mickey Hunt,
                                   Appellants

                                                  v.

                                          Jenny HENNES,
                                              Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CI12710
                         Honorable Stephani A. Walsh, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, appellants’ motion to dismiss is granted
and this appeal is DISMISSED. We order that appellee is awarded the costs she incurred related
to this appeal.

       SIGNED January 16, 2019.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice